Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendments and remarks filed on 10/30/2020 are considered and entered. Claims 2-4, 9, 10, 22, 39, 42, 88-95 pending. Claims 2-4, 9, 22, 42 have been amended. Claims 89-95 are newly added. Claims 1, 5-8, 11-21, 23-38, 40, 41 and 43-87 are cancelled. Claims 42 and 88 remain withdrawn as being directed to a non-elected invention. Claims 2-4, 9, 10, 22, 39 and 89-95 are the subject of this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The objections and rejections of claims 11-13, 15, 24, 31 and 41 are moot in light of the cancellation of the claims in the amendments filed on 10/30/2020.
	The objections to claims 3 and 4 are withdrawn in light of the amendments to the claims filed on 10/30/2020.  The claims have been amended to recite ‘composition’ instead of ‘combination’.

	The rejections of claim 3 under 35 USC 101 is withdrawn because the synthetic composition recited in claim 3 integrates the product of nature judicial exception (naturally occurring fungal endophyte) into a practical application. 
	The rejections of the claims over Lopez et al., are withdrawn in light of the amendments to the claims filed on 10/30/2020. Claim 2 was amended to recite the synthetic composition comprises a fungal endophyte belonging to genus Sordariomycetes.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “genus Sordariomycetes”, however Sordariomycetes is a class and not a genus.  See instant specification on pages 40, 41 - Table 3, SEQ ID Nos 83-87, 93-97 and 106-109.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejections below are modified as necessitated by the amendments filed on 10/30/2020.
Claims 2, 4, 9, 10, 22, 39 and 89-95 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception, a ‘product of nature’, without significantly more.  The rationale for this determination is explained below.  
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, applicant's invention is directed to a synthetic composition comprising a fungal endophyte comprising at least one endophyte of the class Sordariomycetes and at least one carrier; and the fungal endophyte is in in contact with the carrier.
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Sordariomycetes in contact with a carrier (which can be water – also naturally occurring).  Fungal endophytes belonging to class Sordariomycetes occur in nature in plant tissues (therefore would be in contact with water, see Sword et al., (US 2015/0126365) at par. [0004,0017,0024], see Lopez et al., pg. 1 col. 1, pg. 2 col. 1 para. 1,2).  Applicants have not disclosed any evidence in the specification  that the fungal endophytes in their compositions have been modified so that they are markedly different from the naturally occurring endophytes. Claim 4 does recite additional components in the composition selected from water, a detergent, an insecticide, a fungicide or combinations thereof, however under the broadest reasonable interpretation of the claimed composition in claim 4 is a composition comprising a fungal endophyte belonging to class Sordariomycetes in contact with water which occurs in nature. The instantly claimed invention therefore recites a “product of nature” judicial exception that is not markedly different from fungal endophytes that occur in nature (Step 2A Prong One: Yes).
The claims as a whole do not integrate the recited judicial exception into a practical application of the exception.  The additional elements recited in the claims 2, 39, 89-92 are limitations that pertain to the intended use of the claimed composition and do not limit the structure of the claimed product.  Claim 2 recites the composition is disposed on cotton seeds or cotton plant and improves the resistance to pests selected from one or more of Nezara viridula and Lygus Hesperus, as compared to a reference cotton seed or cotton plant not further comprising the endophyte.  Claims 39 and 91 recites how the improved pest resistance is measured.  Claims 89, 90 and 92 recite 
The claims are then analyzed as a whole to determine whether any additional element or combination of elements is sufficient to ensure that the claims amount to significantly more than the exceptions.  The intended use limitations and the functional outcomes of the intended do not limit the structure of the claimed product.  Thus the claims as whole do not amount to significantly more than each "product of nature" by itself (Step 2B: No).
The claims do not qualify as eligible subject matter.

Response to Arguments
Applicant arguments with regards to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicants argue that the newly added limitations that ‘when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant is capable of improving resistance to pests selected from one or more of Nezara viridula and Lygus Hesperus, as compared to a reference cotton Sordariomycetes).  Applicants argue that the ability of the claimed fungal endophytes to confer resistance ability of cotton seeds/plants to pests selected from one or more of Nezara viridula and Lygus Hesperus  is surprising (and cite Sword et al.,) and is not routine and conventional (see remarks pg. 10-13).  These arguments are not persuasive, because the limitations ‘when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant is capable of improving resistance to pests selected from one or more of Nezara viridula and Lygus Hesperus, as compared to a reference cotton seed or cotton plant not further comprising the endophyte’ pertain to the intended use of the claimed composition and do not limit the structure of the claimed product.  Further, the ability to confer resistance to pests is an inherent feature of the claimed fungal endophyte and applicants have not provided any evidence that the ability is due to any manipulations performed by the applicants to change the natural fungal endophyte.  Therefore the rejections of claims 2, 4, 9, 10, 22, 39 and 89-95 under 35 U.S.C. 101 are maintained.
It is noted that claim 3 recites a composition that does integrate the product of nature judicial exception (naturally occurring fungal endophyte) into a practical application and is therefore eligible under 35 U.S.C. 101. Also, if water is deleted from species recited in claim 4, claim 4 would also be eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejections below are new rejections as necessitated by the amendments filed on 10/30/2020.
Claims 2-4, 9, 10, 39 and 89-95 are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 102(a)(2) as being anticipated by Sword (US 2015/0126365, Pub. May 7, 2015; Of Record) as evidenced by BB-CBI ((Beauveria bassiana (white muscardine fungus), Invasive Species Compendium, CABI, Webpage, 2021)), PL-NCBI (Purpureocillium lilacinum, NCBI Taxonomy Browser, Webpage, 2021) and Zhou et al., (A fungal endophyte defensive symbiosis affects plant-nematode interactions in cotton, Plant Soil (2018) 422:251–266).
Regarding claim 2, Sword teaches synthetic compositions comprising fungal endophytes and an agriculturally acceptable carrier (par. [0006,0007]).  Sword teaches Beauveria bassiana, Paecilomyces lilacinus on potato dextrose agar media (reads on in contact with a carrier), and preparing spore formulations (par. [0100]).  Purpureocillium lilacinum is formerly known as Paecilomyces lilacinus.  Beauveria bassiana and Purpureocillium lilacinum belong to class Sordariomycetes (for evidence see BB-CBI on page 2 Taxonomic tree, see PL-NCBI page 1 Lineage), therefore Sword is teaching a synthetic composition comprising a fungal endophyte belonging to class Sordariomycetes.  Sword teaches preparing the spore formulations in water and or buffer (par. [0100]).  Sword teaches treating cotton seeds with the prepared spore formulations or sterile water (control) (par. [0101]) and compared the responses of the treated vs non-treated plants to western tarnished plant bugs Lygus Hesperus and green stink bugs (Nezara viridula) (par. [0068,0121,0122]).  Sword thus teaches the endophyte treated plants have resistance to the bugs (Fig 6,7, par. [0126-0128]).  Therefore, Sword is teaching the limitations ‘when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant, is capable of improving resistance to pests selected from one or more of Nezara viridula and Lygus Hesperus, as compared to a reference cotton seed or cotton plant not further comprising the endophyte’.
 Regarding claim 3, Sword teaches a seed coating comprising a fungal endophyte comprising between at least 1-20 endophytes from table 1; and at least one sticker (a carrier), wherein the fungal endophyte is in contact with the sticker.  In certain aspects, the sticker may comprise, for example, alginic acid, carrageenan, dextrin, dextran, pelgel, polyethelene glycol, polyvinyl pyrrolidone, methyl cellulose, polyvinyl 
	Regarding claim 4, Sword teaches that the composition may comprise water, a detergent, Triton X, insecticides, fungicides, or combinations thereof (see par. [0030]).
	Regarding claims 9 and 10, Sword teaches the composition comprised fungal spores at about 1 to 109 CFU per gram or spores per gram (see par. [0030]).
	Regarding claim 39, Sword teaches the benefit provided by the fungal endophyte to the agricultural plant is increased biomass, altered plant height, increased root length (see par. [0025]).
Regarding claims 89-92, Sword teaches the limitations in the claims recite how the improved pest resistance is measured and/or features of the cotton seed/plant on which the composition can be disposed on ([0046], [0096]; claim 5).  These limitations do not affect the structure of the claimed composition.
Regarding claims 93-95, Sword teaches the fungal endophyte to be selected from Acremomium alternatum, Chaetomum globosum, Chaetomium sp., Beauveria bassiana and Paecilomyces lilanicus (see par. [0099]).  Sword teaches TAM490 is Paecilomyces lilanicus (also known as Purpureocillium lilacinum).  This species of fungal endophyte is now reclassified as Phialemonium inflatum (for evidence see Zhou et al., pg. 253 col. 1 para. 1).  Zhou et al. teaches the endophyte isolate #TAMU490 was misidentified as Purpureocillium lilacinum.  #TAMU490 is the same strain in the instant specification, see Table 3, SEQ ID NO: 95 on last line pg. 40.  Therefore, Sword is teaching the fungal endophyte to be Phialemonium inflatum.
The teachings of Sword anticipates claims 2-4, 9, 10, 39 and 89-95.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections below are new rejections as necessitated by the amendments filed on 10/30/2020.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sword (US20150126365; Of Record) in view of Zhang et al. (Diversity and Antimicrobial Activity of Culturable Fungi, Microbial Ecology 2012 64:617-627; Of Record).

Zhang teaches the differences of fungal isolates using six different media and specifically the Purpureocillium genus among the isolates (see [pg. 623 table 4]).  Zhang goes on to teach Fungal ITS sequences of the 84 representative isolates were deposited in GenBank under accession numbers JN850975–JN851058 (see [pg. 219 2nd column 3rd paragraph]).  The instantly claimed SEQ ID NO: 94 was among the sequences identified by Zhang and was given an accession number of JN851054 with a 100% identity, which meets claim 22 requirement of at least 97% identification. 
Sword and Zhang et al. are analogous art directed to the same field of endeavor, namely using Purpureocillium endophytes.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the Purpureocillium endophyte of Sword with the Purpureocillium endophyte with SEQ ID NO: 94 of Zhang et al. because the substitution of art recognized equivalents as shown by Zhang et al. is within the level of ordinary skill in the art.  In addition, the substitution of one Purpureocillium endophyte for another is likely to be obvious when it does no more than yield predictable results. 
The combined teachings of Sword and Zhang renders claim 22 obvious.


Response to Arguments
Applicant's arguments filed on 10/30/2020 have been fully considered but they are not persuasive.  Applicants arguments with regards to the teachings of Lopez et al., that it does not teach fungal endophyte to belong to class Sordariomycetes and does not teach when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant is capable of improving resistance to pests selected from one or more of Nezara viridula and Lygus Hesperus, as compared to a reference cotton seed or cotton plant not further comprising the endophyte (see pgs. 16-19) are moot because the previous rejections over Lopez et al., are withdrawn in light of the amendments to claim 2 filed on 10/30/2020.
Applicants argue that the instant application discovered unexpected results that application of compositions comprising fungal endophytes selected from Beauveria bassinia and Purpureocillium lilacium (now known as Phialemomium inflatum) on cotton seeds/plants confers resistance to specific pests L. Hesperus and N. viridula (see pg. 17,18). These arguments are not persuasive because as discussed above, Sword et al., teaches the same composition as recited in claim 2. Sword teaches culturing Beauveria bassiana, Paecilomyces lilacinus on potato dextrose agar media (reads on in contact with a carrier), and preparing spore formulations (par. [0100]). Purpureocillium lilacinum is formerly known as Paecilomyces lilacinus.  Beauveria bassiana and Purpureocillium lilacinum belong to class Sordariomycetes (for evidence see BB-CBI on page 2 Taxonomic tree, see PL-NCBI page 1 Lineage), therefore Sword is teaching a synthetic composition comprising a fungal endophyte belonging to class Sordariomycetes.  Sword teaches preparing the spore formulations in water and or buffer (par. [0100]). Sword Nezara viridula and Lygus Hesperus, as compared to a reference cotton seed or cotton plant not further comprising the endophyte’.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Srikanth Patury/
Examiner, AU 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657